           Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS,
                                SAN ANTONIO DIVISION

OLIVIA OLIVAREZ                                §
Plaintiff,                                     §
                                               §
v.                                             §               CIVIL ACTION NO.5:19-CV-1250
                                               §
CONSTELLATION BRANDS, INC.                     §
Defendant.                                     §


               PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Plaintiff OLIVIA OLIVAREZ, and files this Plaintiff’s Original

Complaint and Jury Demand, complaining of CONSTELLATION BRANDS, INC., hereinafter

referred to as “Defendant” or “Constellation”, and would respectfully show unto the Court as

follows:

                                                I.
                                             PARTIES

     1. Plaintiff, OLIVIA OLIVAREZ, is a natural person who resides in San Antonio in the

        State of Texas, within the Western District of Texas, San Antonio Division.

     2. Defendant CONSTELLATION BRANDS, INC., is a foreign for-profit corporation doing

        business in San Antonio, Texas, which is in the Western District of Texas, San Antonio

        Division. Defendant may be served by certified mail, return receipt to its registered agent,

        CT Corporation System, 701 Brazos St., Ste. 720, Austin, Texas 78701. A request for

        waiver of summons will first be issued.

                                                 II.
                                               VENUE

     3. Plaintiff’s claims arise under federal statute and state law. This Court has jurisdiction over
      Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 2 of 12



   the claim because Plaintiff has asserted a claim arising under federal law, Title VII of the

   Civil Rights Act of 1964, as amended, codified under Title 42 U.S.C. Section 2000e et.

   seq., and pursuant to supplemental jurisdiction under Chapter 21 of the Texas Labor Code.

4. This Court has jurisdiction to hear the merits of Plaintiff’s claims due to the federal

   question raised pursuant to the federal statutes cited above. Plaintiff brings claims under

   federal and state law.

5. Venue is proper in the Western District of Texas, San Antonio Division, because the events

   or omissions forming the basis of the suit occurred in this District. Venue is proper in this

   Court in that the Defendant conducts business within the division.

6. As of the time of filing, damages are within the jurisdictional limits of the court.

7. All claims are brought under federal statute and state law.

                                          III.
                                     JURY DEMAND

8. Plaintiff hereby tenders payment for and demand for trial by jury

                                     IV.
                        MISNOMER / MISIDENTIFICATION

9. In the event that any parties are misnamed or are not included herein, it is Plaintiff’s

   contention that such was a Amisidentification,@ Amisnomer@ and/or such parties are/were

   Aalter egos@ of parties named herein. Alternatively, Plaintiff contends that such Acorporate

   veils@ should be pierced to hold such parties properly included in the interest of justice.

                                       V.
                                BACKGROUND FACTS

10. It is against federal law and Defendant’s policy to treat employees less favorably because

   of their sex, race, or ethnicity. Human Resources should investigate claims of

                                                                                                 2
      Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 3 of 12



   discrimination and protect employees from retaliation. It is further against federal law and

   Defendant’s policy to target and terminate an employee for making a protected complaint

   of discrimination based on sex, race, or any other protected class. Defendant terminated

   Ms. Olivia Olivarez within a few weeks of complaints to her immediate supervisor, Maria

   Brozost, and Human Resources manager, Michele Yarton, that she was being discriminated

   against because of her sex, race, and ethnicity.

11. Defendant hired Ms. Olivarez in December 2014 as Information Technology Business

   Operations Process Manager.

12. Ms. Olivarez is a Hispanic female and is openly gay.

13. Beginning on or about December 2016, Defendant began a pattern and practice of

   bypassing Ms. Olivarez for assignments and projects. Brozost began replacing Ms.

   Olivarez as project manager and instead assigned projects to three less qualified male

   employees with less time with the company.

14. Ms. Olivarez’s male counterparts were recognized and rewarded for their work on the

   projects assigned by Brozost. The three male employees were also subsequently promoted

   to positions with better pay.

15. Ms. Olivarez was further excluded from team meetings, which kept her from advancing in

   responsibilities, bonuses, and pay.

16. In early 2017, Ms. Olivarez complained about sex discrimination to her direct supervisor,

   Maria Brozost. However, nothing was done about Ms. Olivarez’s reports of discrimination.




                                                                                             3
      Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 4 of 12



17. On or about March 2017, Ms. Olivarez again complained to Brozost about the disparate

   treatment she experienced compared to the three male counterparts. Brozost scolded Ms.

   Olivarez for being “too aggressive”.

18. On or about May 2017, Ms. Olivarez again complained to Brozost about being excluded

   from projects and assignments in comparison to the male employees in the department.

   Nothing was done in response to Ms. Olivarez’s renewed reports of the discrimination.

19. On or about July 2017, Ms. Olivarez again complained to Brozost about sex discrimination.

   Brozost asserted it was her prerogative to assign tasks to whichever employees she chose.

   In response to Ms. Olivarez’s complaint, Brozost told Ms. Olivarez she sounded like “an

   alarmist”.

20. In addition to sex discrimination, Ms. Olivarez was also subjected to discrimination based

   on her race and ethnicity. Throughout 2017 and 2018, Ms. Olivarez frequently traveled to

   Mexico for company business on flights chartered by Defendant.

21. On several occasions during the chartered flights, Defendant’s contracted pilot, Patrick

   Lyndon Nugent, subjected Ms. Olivarez to racial comments such as, “You know how those

   Mexicans are,” and “them Mexicans are all the same”.

22. On one occasion in August 2017, Defendant’s contracted pilot, Nugent, asked to see Ms.

   Olivarez’s passport. Nugent asked, “Why don’t you have a bunch of last names like them

   other Mexicans.” Ms. Olivarez informed the pilot that she only has one last name and that

   she is an American citizen.

23. Defendant’s contracted pilot, Nugent, continued to address Ms. Olivarez in a rude and

   disrespectful manner, which humiliated Ms. Olivarez in front of other employees.


                                                                                            4
      Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 5 of 12



24. On or about August 2017, Ms. Olivarez reported the race and sex discrimination via email

   to Human Resources manager, Michele Yarton.

25. In response to the complaint, Yarton contacted Ms. Olivarez by phone and proposed a

   meeting with the pilot, Nugent. Because Nugent was rude and disrespectful on the

   chartered flights and he previously embarrassed Ms. Olivarez, she declined the meeting

   and respectfully requested that Yarton address her complaint in a manner other than a face-

   to-face meeting with the offender. Yarton did nothing further.

26. Additionally, on or about August 2017, Ms. Olivarez casually remarked to Brozost that she

   had proposed to her girlfriend, another woman. Brozost had not previously known that Ms.

   Olivarez is gay.

27. Immediately following Ms. Olivarez’s notice that she was in a same-sex relationship,

   Defendant began canceling regular one-on-one meetings with Ms. Olivarez. The meetings

   supplied feedback for employees which, in turn, impacted an employee’s potential for

   annual bonuses.

28. For the remainder of 2017, instead of meeting with Ms. Olivarez for the regular one-on-

   one meetings, Brozost advised her to reach out to the other male employees. The male

   employees disregarded Ms. Olivarez and she was provided no further guidance nor

   feedback as to her job performance.

29. Then, in May 2018, after Defendant continuously excluded Ms. Olivarez from projects that

   led to the promotion of three male employees, Ms. Olivarez again complained to Brozost

   about the race and sex discrimination. Brozost again brushed off Ms. Olivarez’s

   complaints.


                                                                                            5
      Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 6 of 12



30. Throughout 2018 and early 2019, Defendant subjected Ms. Olivarez to a hostile work

   environment by ignoring her complaints of discrimination, excluding her from projects and

   assignments that ultimately lead to promotion and pay increases for non-Hispanic, male

   employees, and allowing a contractor to make racially motivated comments to humiliate

   her.

31. Finally, on March 4, 2019, Ms. Olivarez was summoned to a video call meeting via Skype.

   Ms. Olivarez’s supervisor, Brozost, and Human Resources manager, Yarton, were present

   for the video call. During the call, Brozost told Ms. Olivarez that her role was eliminated

   and that she was terminated. When Ms. Olivarez inquired about other positions within the

   company, despite Ms. Olivarez being qualified for other positions, Yarton informed her

   there were no other ‘suitable’ positions available.

32. After subjecting Ms. Olivarez to a pattern and practice of discrimination and a hostile work

   environment for making protected complaints about sex, race, and ethnicity discrimination,

   Defendant retaliated against Ms. Olivarez by excluding her from assignments and projects

   that lead to increases in pay and bonus, failing to promote, and ultimately, terminating her.

                                VI.
   DISCRIMINATION, RETIALIATION AND WRONGFUL TERMINATION
BASED ON RACE & SEX IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
         ACT OF 1964 and THE TEX. LABOR CODE ' 21.051, et seq.

33. Prior to her termination, Plaintiff faithfully served Defendant in her capacity as employee

   and faithfully performed all duties expected of her. The acts committed by the agents,

   servants and/or employees of the Defendant in discriminating against and wrongfully

   terminating Plaintiff based on her race and sex and based on the complaints made by her

   of race and sex discrimination all constitute violations of Title VII of the Civil Rights Act

                                                                                              6
      Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 7 of 12



   of 1964 and the Tex. Labor Code ' 21.051, et seq., including '' 21.051, 21.101, 21.125,

   and any other applicable provisions.

34. As a result of Defendant’s discrimination and unlawful retaliatory actions, the Plaintiff has

   suffered, and will continue to suffer actual damages in the form of lost wages, past and

   future, and lost employment benefits.

35. Others outside of Plaintiff’s protected class were not treated similarly, being treated more

   favorably than Plaintiff.

                                  VII.
                   DISCRIMINATION BASED ON RACE & SEX
                            UNDER TEXAS LAW

36. The evidence will demonstrate:

       a. Plaintiff Olivarez belongs to a protected class based on race and sex;

       b. Plaintiff Olivarez was qualified for her position;

       c. Plaintiff Olivarez was subject to adverse employment action(s); and

       d. There is an inference of race and sex discrimination, including that Ms. Olivarez

           was treated less favorably than similarly situated employees outside of her

           protected class and/or was replaced by someone outside her protected class.

                               VIII.
RETALIATION BASED ON RACE & SEX IN VIOLATION OF TITLE VII OF THE
 CIVIL RIGHTS ACT OF 1964 and THE TEXAS LABOR CODE § 21.051, et seq.

37. The evidence will demonstrate:

       a. Plaintiff engaged in a protected activity (including, but not limited to, making

           complaints of, participating in, and opposing discrimination);

       b. Plaintiff was subjected to adverse employment action(s); and


                                                                                               7
       Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 8 of 12



       c. There is a causal connection between the protected activity and Defendant’s

              adverse action.

38. Prior to her termination, Plaintiff faithfully served Defendant in her capacity as an

   employee and faithfully performed all duties expected of her. The acts committed by the

   agents, servants, and/or employees of Defendant in retaliating against Plaintiff Olivarez

   based on her opposition to race and sex discrimination by her manager constitutes

   violations of Title VII of the Civil Rights Act of 1964 and the Texas Labor Code § 21.051,

   et. seq.

39. Plaintiff opposition to race and sex discrimination led to Plaintiff’s termination.

40. Plaintiff complaints to her immediate supervisor, Brozost, and Human Resources manager,

   Michele Yarton, resulted in retaliation and her wrongful termination.

41. Plaintiff herein contends Defendant generally violated the spirit and intent of the Labor

   Code in that Defendant retaliated against Plaintiff and wrongfully terminated Plaintiff after

   her complaints of race and sex discrimination and retaliation, opposition to discrimination

   and participation in the complaint process.

42. The evidence will also show that Defendant’s reason for taking adverse employment

   actions against Plaintiff’s employment are pretextual.

43. As a result of Defendant’s unlawful race and sex discrimination, Ms. Olivarez has suffered

   compensatory damages by reason of emotional pain, suffering, inconvenience, mental

   anguish, loss of enjoyment of life, and other non-pecuniary damages.

44. Defendant’s alleged non-discriminatory, legitimate reason for terminating Plaintiff lacks

   credence.


                                                                                              8
      Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 9 of 12



                                              IX.

                              RESPONDEAT SUPERIOR

45. Employees involved in the discrimination described herein were at all times employees,

   agents, or representatives of the Defendant company and were at all times acting in the

   course and scope of that employment. Accordingly, Defendant is liable for such conduct

   under the doctrine of Respondeat Superior.

                                           X.
                                        DAMAGES

46. Plaintiff sustained the following damages as a result of the actions and/or omissions of

   Defendant described hereinabove:

       a. All reasonable and necessary Attorneys’ fees incurred by or on behalf of Plaintiff;

       b. Back pay from the date that Plaintiff was terminated and interest on the back pay
          in an amount sufficient to compensate Plaintiff as the Court deems equitable;

       c. Pecuniary losses;

       d. All reasonable and necessary costs incurred in pursuit of this suit;

       e. Expert fees as the Court deems appropriate;

       f. Front pay in an amount the Court deems equitable and just to make Plaintiff whole;

       g. Pre and Post judgment interest as allowed by law and punitive damages;

       h. Mental anguish in the past;

       i. Mental anguish in the future; and

       j. Loss of benefits, promotional opportunities, and job status.

                                     XI.
                            ADMINISTRATIVE FILINGS

47. Plaintiff dually filed her original verified complaint with the EEOC and the TWCCRD.

                                                                                            9
          Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 10 of 12



       Thereafter, Plaintiff received a “Notice of Suit” from the EEOC, giving Plaintiff notice of

       her right to sue Defendant within 90 days of its receipt. Plaintiff timely files her lawsuit.

   48. Both the 180 day and the 300 day periods of time have passed since the filing of her

       TWCCRD and EEOC charges.

                                             XII.
                                        ATTORNEY FEES

   49. Defendant=s conduct as described in this petition and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff retaining counsel. Therefore, Plaintiff seeks all

       reasonable and necessary attorney fees authorized under Title VII and the Texas Labor

       Code in this case which would include at least the following:

           a. Preparation and trial of the claim, in an amount the jury deems reasonable;

           b. Post-trial, pre-appeal legal services, in an amount the jury deems reasonable; and

           c. An appeal to the Court of Appeals, in an amount the jury deems reasonable; and

           d. Post-judgment discovery and collection in the event execution on the judgment is

               necessary, in an amount the jury deems reasonable.

                                           XIII.
                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be cited to

appear and answer herein; that upon a final hearing hereof, a judgment be rendered for Plaintiff

for damages set out above in an amount the jury deems reasonable under the circumstances, along

with costs of court, and both post and prejudgment interest as allowed by law, attorneys= fees and

for such other and further relief to which Plaintiff may be justly entitled.




                                                                                                   10
Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 11 of 12



                                 Respectfully Submitted,


                                 PONCIO LAW OFFICES
                                 A Professional Corporation
                                 5410 Fredericksburg Road, Suite 109
                                 San Antonio, Texas 78229-3550
                                 Telephone:(210) 212-7979
                                 Facsimile:(210) 212-5880

                                 BY: Lorna R. Griffin

                                       ADAM PONCIO
                                       STATE BAR NO. 16109800
                                       ALAN BRAUN
                                       STATE BAR NO. 24054488
                                       LORNA R. GRIFFIN
                                       STATE BAR NO. 24109947

                                       ATTORNEYS FOR PLAINTIFF




                                                                       11
Case 5:19-cv-01250-XR Document 1 Filed 10/22/19 Page 12 of 12




                                                                12
